Citation Nr: 0010249	
Decision Date: 04/18/00    Archive Date: 04/28/00

DOCKET NO.  96-43 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
with Barrett's esophagus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and Wife


ATTORNEY FOR THE BOARD

L. M. Rogers, Associate Counsel

INTRODUCTION

The veteran had active duty in the Army Air Force from 
January 14, 1943 to September 27, 1945.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Seattle, Washington Regional Office 
(RO).  The veteran perfected an appeal of the March 1996 
decision.

This claim was also developed on the issues of service 
connection for hypertension and Meniere's Disease.  Service 
connection was granted in August 1997 for those disabilities 
and those matters are no longer subject to appellate review.  


FINDING OF FACT

The claim of entitlement to service connection for 
gastroesophageal reflux with Barrett's esophagus is not 
supported by competent evidence showing that the disorder is 
related to an in-service disease or injury.  


CONCLUSION OF LAW 

The claim of entitlement to service connection for 
gastroesophageal reflux with Barrett's esophagus is not well-
grounded.  38 U.S.C.A. § 5107 (a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background 

The veteran's service medical records show that in September 
1944 he experienced multiple episodes of vomiting after 
consuming alcohol.  After vomiting, he noticed that he 
expelled approximately one-half cup of bright, red blood.  
The veteran told the examiner that he was a sporadic drinker 
and that after drinking he usually vomited the next morning.  
Upon examination, no gastrointestinal symptoms were found but 
the veteran reported that a 1937 X-ray report showed that he 
had an ulcer.  

In September 1944, the diagnoses included acute peptic ulcer 
and acute gastritis, moderately severe alcoholic.  An X-ray 
report showed that the stomach and duodenal bulb filled well 
and was entirely normal, the early portion of the small 
intestine filled well, and a medical report showed a negative 
gastrointestinal series.  The veterans' induction and 
discharge examinations showed no abnormalities of the 
gastrointestinal system.  

During a November 1995 VA examination the veteran stated that 
he had heartburn while in the service and he was treated with 
antacids.  It was reported that his symptoms had increased in 
severity in the last five to ten years.  It was concluded 
that the veteran had gastroesophageal reflux disease, with 
Barrett's esophagus.  

VA outpatient treatment records from December 1995 to January 
1996 also reflect a diagnosis of gastroesophageal reflux 
disease, with Barrett's esophagus.  The veteran's December 
1995 medical report indicated that the disorder was diagnosed 
after a ten year history of reflux.  

In March 1996, three acquaintances of the veteran and his 
sister stated that since 1944 they had witnessed the 
veteran's problems with dizziness, nausea, vomiting, and 
severe perspiration.  According to them when an episode 
struck, the veteran was unable to walk until it subsided.  

In response to a RO request for all VA treatment records from 
October 1959 to the present, a July 1996 note indicated that 
the veteran's medical records from the 1950's and 1960's may 
have been destroyed.  

During a March 1997 RO hearing, the veteran stated that he 
did not have problems with his stomach before entering the 
service, but he did begin having problems in 1943.  Although 
later in the hearing, he stated that he took medication to 
relieve the burning in his stomach before he entered into the 
service.  He also explained that he was hospitalized in 1944 
for approximately a week and a half for problems with his 
stomach. 

The veteran's wife stated that she became aware of the 
veteran's stomach problems within the first six months of 
their marriage which occurred in December 1944.  She stated 
that the veteran was placed in a hospital and quarantined 
because there was no diagnosis for his illness.  She stated 
that during this time, the veteran was suffering from stomach 
problems, nausea, vomiting, and dizziness.  She also 
recounted that in 1967 the veteran had brain surgery and 
during one episode the veteran vomited blood all over the 
wall and the bed.  

During an October 1997 VA examination, the veteran stated 
that he sleeps on one pillow and has four inch blocks at the 
head of the bed to alleviate his gastroesophageal reflux 
disease symptoms.  

II. Laws and Regulations 

Under the law, service connection can be granted for any 
disability resulting from disease or injury incurred in or 
aggravated during active military service in wartime.  38 
U.S.C.A. § 1110 (West 1991).  

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (1999).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304 (1999).  

The threshold question that must be resolved with regard to 
the claim is whether the veteran has presented evidence that 
the claim is well grounded.  38 U.S.C.A. § 5107(a); Epps v. 
Brown, 9 Vet. App. 341 (1996), aff'd , 126 F.3d 1464 
(Fed.Cir. 1997), cert. denied, 118 S.Ct. 2348(1998).  A well-
grounded claim is a plausible claim, meaning a claim that 
appears to be meritorious on its own or capable of 
substantiation. Epps, 126 F.3d 1468.  An allegation of a 
disorder that is service connected is not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  The quality and quantity of the 
evidence required to meet this statutory burden depends upon 
the issue presented by the claim.  Grottveit v. Brown, 5 
Vet.App.91, 92-93 (1993).

In order for a claim for service connection to be well 
grounded, there must be a medical diagnosis of a current 
disability, medical or lay evidence of the incurrence of a 
disease or injury in service or the applicable presumptive 
period, and medical evidence of a nexus between the in-
service disease or injury and the current disability.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed Cir. 1996)(table).  Alternatively, the second 
and third elements can be satisfied by evidence showing that 
a disorder was noted during service or any applicable 
presumptive period, evidence of post-service continuity of 
symptomatology, and medical or, in some circumstances, lay 
evidence of a nexus between the present disability and post-
service symptomatology.  In addition, if the claim for 
service connection pertains to a disease rather than the 
residuals of an injury, a well grounded claim can be 
established by evidence showing a chronic disease in service 
or during any applicable presumptive period and present 
disability from that disease.  See Savage v. Gober, 10 Vet. 
App. 488, 495-497 (1997); 38 C.F.R. § 3.303(b). 

The United States Court of Appeals for Veterans Claims 
(Court) has held, pursuant to 38 U.S.C.A. § 1154(b) and 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996), that a 
combat veteran who has successfully established the in-
service occurrence or aggravation of an injury must still 
submit sufficient evidence of a causal nexus between that in-
service event and a present disability in order to establish 
a well-grounded claim.  Wade v. West, 11 Vet.App. 302 (1998).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  Therefore, 
if the determinant issue is one of medical etiology or a 
medical diagnosis, competent medical evidence is generally 
required to make the claim well grounded.  See Grottveit, 5 
Vet. App. at 93.  A lay person is however, competent to 
provide evidence of an observable condition during and 
following service.  Savage, 10 Vet. App. at 496.  If the 
claimed disability relates to an observable disorder, lay 
evidence maybe sufficient to show the incurrence of a disease 
or injury in service and continuity of the disorder following 
service.  Medical evidence is required, however, to show a 
relationship between the current medical diagnosis and the 
continuing symptomatology.  See Clyburn v. West, 12 Vet. App. 
296 (1999).  In determining whether the claim is well 
grounded, the evidence is generally presumed to be credible.  

If the veteran fails to submit evidence showing that his 
claim is well grounded, VA is under no duty to assist him in 
further development of the claim.  See Schroeder v. West, 12 
Vet. App. 184 (1999).  VA may, however, dependent on the 
facts of the case, have a duty to notify him of the evidence 
needed to support his claim.  38 U.S.C.A. §  5103; see also 
Robinette v. Brown, 8 Vet. App. 69, 79 (1995).  The veteran 
has not reported the existence of any records that, if 
obtained, would make his claim well-grounded.  Beausoleil v. 
Brown, 8 Vet. App. 459 (1996).  The Board has no further 
duty, therefore, to notify him of the evidence needed to 
support his claim.  McKnight v. Gober, 131 F.3d 1483 (Fed. 
Cir. 1997). 

III. Analysis

A November 1995 VA examination shows that the veteran is 
suffering from gastroesophageal reflux with Barrett's 
esophagus.  Therefore, the Board finds the first Caluza 
element has been satisfied because there is a current medical 
diagnosis of a disability.  Caluza, 7 Vet. App. at 506. 

The veteran has provided lay evidence indicating that he 
began having stomach problems while in service.  He also 
submitted numerous statements from individuals including his 
sister who witnessed his episodes of dizziness, nausea, 
vomiting, and severe perspiration.  The veteran's wife stated 
that she began to observe his stomach problems and episodes 
of vomiting approximately six months into their marriage.  
Although lay persons are competent to provide evidence of an 
observable disorder, they are not competent to provide 
evidence of a medical diagnosis.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992); Grottveit, 5 Vet. App. at 93.

Based on the available evidence, the diagnosis documented in 
service was acute peptic ulcer and acute gastritis.  The 
record reflects that the veteran is a combat veteran and his 
claim of upper gastrointestinal problems in service is 
consistent with the circumstances of service.  Still, to 
establish a well grounded claim, there must be competent 
evidence of a causal nexus between the in-service event and 
the present disability.  The gastroesophageal reflux with 
Barrett's esophagus was not diagnosed until many years 
following the veteran's separation from service.  Private 
medical reports from December 1995 to January 1996 show a 
diagnosis of gastroesophageal reflux disease, with Barrett's 
esophagus, but this medical evidence suggests that the 
disorder was diagnosed after a ten year history of reflux.  
None of the medical evidence indicates or even suggests that 
the currently diagnosed gastroesophageal reflux disease, with 
Barrett's esophagus is related to the acute peptic ulcer and 
acute gastritis documented in the service medical records or 
any other in-service symptoms.  Therefore, the Board finds 
that the evidence does not suggest that the gastroesophageal 
reflux disease, with Barrett's esophagus is related to an in-
service disease or injury.  

Although the Board has carefully considered the contentions 
and testimony provided by the veteran, the claim of 
entitlement to service connection for gastroesophageal reflux 
disease, with Barrett's esophagus is not well-grounded 
because the medical evidence does not show gastroesophageal 
reflux disease, with Barrett's esophagus is related to an in-
service disease or injury.


ORDER

The claim of entitlement to service connection for 
gastroesophageal reflux disease with Barrett's esophagus is 
denied.




_____________________________________
	THOMAS J. DANNAHER 
	Member, Board of Veterans' Appeals

 


